In an action for a separation, defendant husband appeals from so much of an order *506of the Supreme Court, Westchester County, dated September 20, 1960, as awards to plaintiff wife temporary alimony of $175 a week and a counsel fee of $2,000. Order modified by reducing the alimony pendente lite to $100 a week and by reducing the counsel fee to $1,000. As so modified, the order insofar as appealed from is affirmed, without costs. In our opinion there is a sufficient basis in the proof presented at Special Term to permit a determination as to the amount of temporary alimony and counsel fee. We believe, however, that under the circumstances disclosed the sums awarded by Special Term are excessive. A more accurate determination as to the adequacy of the alimony and counsel fee can be made on trial. Hence, the award now made by this court should have no effect upon the Trial Judge’s determination on the question of permanent alimony or on any application which may be made for the allowance of an additional counsel fee. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.